DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-5, 8-9,  and 12-13 are objected to because of the following informalities: 
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). For example, IK, Ck, Kausf… ect. 
Furthermore, the applicant refers back to the reference elements in dependent claims from which did not previously define the elements in them. Each new dependent which does not depend from a claim that has defined the element should redefine/reintroduce the reference element (see for example claim 5, 9, 11, 12, 13. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-13, the claims appear to incomplete and omit essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  for example, the claims are directed towards third and fourth but there is no previous introduction or use of a first and second key/information/algorithm. It is unclear how a third or fourth key/information/algorithm is attained as there is no dependency on a first or second. For examination purposes the examiner is interpreting the third and fourth key/information/algorithm as a first and second as there is no delineation between a first and third or a second and fourth. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claims 6 and 10, the claims recite(s) a system comprising components which may be interpreted simply as software, which does not fall under one of the four statutory categories. For example, the applicant recites a processor and interface which under broadest interpretation may be interpreted as software as the applicant’s specification does not forbid this, see for example specification [0028,0029].  
Dependent claim(s) 7-9 and 11-13 is/are rejected for the same reasons as they do not cure the deficiency of the independent claim(s). 
Allowable Subject Matter
Claim 2-5 and 8-9  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either alone or in combination does not expressly disclose all the limitations further narrowed by dependent claims 2-5 and 8-9. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105306406A) in view of Chang (US 2016/0249210). 
Regarding claim 1, Zhang discloses a method and an apparatus for cryptographic key generation, comprising a processor and a communication interface [0028-0035, 0149-0164]: 
wherein the communication interface is configured to send first identification information of a first key derivation algorithm to a network side network element[0149];
Please note that in this example the MME sends the user authentication request to the ME. The request includes identification information of the algorithm. 
wherein the first key derivation algorithm is at least one key derivation algorithm supported by a terminal; the communication interface is further configured to receive second identification information of a second key derivation algorithm [0150-0160];
Please note that in this example the identification information is received for selection of the algorithm according to the identification information. 
However, Zhang does not expressly disclose but Chang et al discloses the processor is configured to generate a lower-layer key based on an upper-layer key, the first identification information, and the second key derivation algorithm [0271-0274];
Please note that in this example that receiving the first request information sent by the first base station, the second base station sends second request information to the terminal, so as to request the terminal to generate the key used for communication with the second base station, where the second request information carries identification information of a security algorithm used by the second base station.
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang by generating a lower layer key, for the purpose of generating a key based on security information, based upon the beneficial teachings provided by Chang, see for example [0271-0274].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 7, Zhang and Chang et al disclose all the limitations of apparatus of claim 6. Zhang does not expressly disclose but Chang et al further discloses that wherein the processor is specifically configured to: generate the lower-layer key based on the upper-layer key, the first identification information, the second identification information, and the second key derivation algorithm [0271-0274];
Please note that in this example that receiving the first request information sent by the first base station, the second base station sends second request information to the terminal, so as to request the terminal to generate the key used for communication with the second base station, where the second request information carries identification information of a security algorithm used by the second base station.
The motivation to combine is the same as disclosed in point (18). 
Regarding claim 10, Zhang discloses an apparatus, comprising a processor and a communication interface [0028-0035, 0149-0164]: 
wherein the communication interface is configured to receive third identification information of a third key derivation algorithm, wherein the third key derivation algorithm is at least one key derivation algorithm received by the apparatus and supported by a terminal [0149-160];
Please note that in this example the identification information is received for selection of the algorithm according to the identification information. 
However, Zhang does not expressly disclose but Chang et al discloses the processor is configured to: select a fourth key derivation algorithm from the third key derivation algorithm based on a preset policy; and generate a lower-layer key based on the third identification information, the fourth key derivation algorithm, and an upper-layer key; and the communication interface is further configured to send fourth identification information of the fourth key derivation algorithm to the terminal [0271-0274];
Please note that in this example that receiving the first request information sent by the first base station, the second base station sends second request information to the terminal, so as to request the terminal to generate the key used for communication with the second base station, where the second request information carries identification information of a security algorithm used by the second base station.
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang by generating a lower layer key, for the purpose of generating a key based on security information, based upon the beneficial teachings provided by Chang, see for example [0271-0274].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 11, Zhang and Chang et al disclose all the limitations of apparatus of claim 10. Zhang does not expressly disclose but Chang et al further discloses that wherein the processor is specifically configured to generate the lower-layer key based on the upper-layer key, the third identification information, the fourth identification information, and the fourth key derivation algorithm [0271-0274];
Please note that in this example that receiving the first request information sent by the first base station, the second base station sends second request information to the terminal, so as to request the terminal to generate the key used for communication with the second base station, where the second request information carries identification information of a security algorithm used by the second base station.
The motivation to combine is the same as disclosed in point (23). 
Regarding claim 12, Zhang and Chang et al disclose all the limitations of apparatus of claim 10. Zhang further discloses the apparatus is a unified data management entity, the upper-layer key is a CK and an IK, and the lower-layer key is a Kausf; and the communication interface is further configured to send the fourth identification information and the Kausf to an authentication service entity [0128-0135];
Please note that in this example the authentication and key agreement algorithm is for deriving encryption key Ck and Ik. 
Regarding claim 13, Zhang and Chang et al disclose all the limitations of apparatus of claim 10. Zhang further discloses wherein the apparatus is a security anchor entity, the upper-layer key is a Kseaf, and the lower-layer key is a Kamf; and the communication interface is further configured to send the fourth identification information and the Kamf to a mobility management function entity [0128-0135];
Please note that in this example the authentication and key agreement algorithm is for deriving encryption key Ck and Ik.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (CN 106899562A): discloses an IOT security algorithm used for intelligent transportation and environmental protection. It is used to reduce the destructive nature of a possible attack. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436